Name: Council Regulation (EEC) No 1840/88 of 22 June 1988 opening and providing for the administration of a Community tariff quota for a certain type of polyvinyl butyral
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 Official Journal of the European Communities 30 . 6 . 88No L 165 / 26 COUNCIL REGULATION (EEC) No 1840 / 88 of 22 June 1988 opening and providing for the administration of a Community tariff quota for a certain type of polyvinyl butyral THE COUNCIL OF THE EUROPEAN COMMUNITIES , States but to allow them to draw against the quota volume such quantities as they may need , under the conditions and according to the procedure specified in Article 1 ( 2 ); whereas this method of management requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quota is being used up and inform the Member States thereof; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas the Community temporarily depends on imports from third countries for its supplies of polyvinyl butyral ; whereas it is in the Community's interest to suspend fully the normal duty applicable for the product in question , within a Community tariff quota of appropriate volume; whereas in order not to interfere with the prospects for developing production of this product in the Community and at the same time ensure an adequate supply to satisfy user industries , it is advisable to limit the benefit of the tariff quota to a quantity of 2 000 tonnes to open the quota for the period up to and including 31 December 1988 ; HAS ADOPTED THIS REGULATION : Whereas it is in particular necessary to allow all Community importers equal and uninterrupted access to the quota and to ensure uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas , in the present case , it seems advisable not to allocate this quota among the Member Article 1 1 . From the date of entry into force of this Regulation until 31 December 1988 , the customs duty applicable to imports of the product mentioned below shall be suspended at the level and within the limits of a Community tariff quota as follows : Order No CN code Description Volume of quota Quota duty 09.2791 ex 3905 90 00 Polyvinyl butyral in the form of powder , for the production of film for laminated safety glass ( a ) 2 000 tonnes 0% ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . " 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 2 . If an importer indicates that he is about to import the product in question into a Member State and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve so permits . Article 2 1 . Member States shall take all appropriate measures to ensure that they draw from the quota in accordance with Article 1 ( 2 ) in such a way that imports may be charged without interruption against their aggregate shares of the Community quota . 30 . 6 . 88 Official Journal of the European Communities No L 165 /27 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume so permits . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota . Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 June 1988 . For the Council The President M. BANGEMANN